Exhibit 10.3

AMENDMENT TO THE

BANKFINANCIAL CORPORATION

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

WHEREAS, BANKFINANCIAL Corporation (the “Company”) and ROBERT J. O’SHAUGHNESSY
(the “Participant”) have entered into that certain Restricted Stock Award
Agreement dated as of September 5, 2006 (the “Agreement”); and

WHEREAS, the Company and the Participant desire to amend certain provisions of
the Agreement in order to provide for the ending of the Restricted Period upon
the Participant’s attainment of age 70 rather than Participant’s Retirement.

NOW, THEREFORE, BE IT RESOLVED that, effective as of the 20th day of October,
2008, the Agreement is hereby amended in the following particulars:

1. Paragraph 3(a) of the Agreement is amended by deleting the existing language
and replacing it with the following new Paragraph 3(a):

“(a) Notwithstanding the foregoing provisions of this Section 3, the Restricted
Period shall expire immediately upon the earliest of the following events to
occur: (i) a Change in Control that occurs on or before the Participant’s
Termination of Service; (ii) the Participant’s Termination of Service as a
result of the Participant’s Death or Disability; (iii) the Participant’s
attainment of age 70; (iv) the Participant’s employment or consulting
arrangement is terminated by the Company other than for Cause, or (v) the
Participant terminates his employment for Good Reason (for purposes of this
Agreement, the terms “Cause” and “Good Reason” shall have the meanings ascribed
to them in the applicable employment agreement between the Participant and the
Company or its Subsidiary).”

2. Paragraph 3(b) of the Agreement is amended by deleting the existing language
and replacing it with the following new Paragraph 3(b):

“In the event the Participant’s Termination of Service other than due to Death
or Disability occurs prior to the expiration of one or more Restricted Periods,
the Participant shall forfeit all rights, title and interest in and to any
Installment(s) of Covered Shares still subject to a Restricted Period as of the
Participant’s Termination of Service date.”

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

BANKFINANCIAL CORPORATION     

 

    

 

By:  

 

     ROBERT J. O’SHAUGHNESSY Its:  

 

    

 

2